Citation Nr: 1038345	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and 
from March 1969 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for hepatitis C.

The Veteran provided testimony at a videoconference before the 
undersigned in July 2010.  A transcript is of record.


REMAND

At the July 2010 videoconference hearing, the Veteran contended 
that he contracted hepatitis C in service as a result of several 
risk factors including inoculations with unsterilized air gun 
injectors; exposure to the virus during treatment for a left 
thumb infection; coming in contact with blood, body fluids and 
waste from wounded soldiers; sharing toothbrushes and razors; and 
having unprotected sex during service.  The Veteran acknowledged 
having a tattoo prior to service.  He also acknowledged the use 
of intravenous drugs during service before modifying his 
testimony to using drugs subsequent to service.  

Risk factors for hepatitis C include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, high-
risk sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, and 
shared toothbrushes or razor blades.  VBA Letter 211B (98-110) 
November 30, 1998.  

The Veteran's service medical records show that he received 
several vaccinations during service.  The Veteran is competent to 
report that those vaccinations involved air gun injectors and his 
statements in that regard are considered credible.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additional service medical 
records confirm that on entry to service he had tattoos on his 
left deltoid, as well as his posterior and anterior left hand.  
On his April 1968 separation examination a 3 leaf clover tattoo 
was noted on his upper left thumb.  He underwent treatment for 
numerous cuts and bruises as well as a cellulitis infection of 
his left thumb during service.  He was also treated from February 
through April 1966 for gonorrhea.  In a July 1967 treatment 
record a history of alcoholic gastritis was noted.  

The Veteran's post-service medical records reveal a diagnosis of 
hepatitis C in January 2001.  The record also shows that, since 
leaving the military, he has undergone treatment for alcohol and 
polysubstance abuse.  It is unclear whether the Veteran began 
using those drugs or alcohol in service.  Nevertheless, the Board 
observes that intravenous heroin and intranasal cocaine use, 
while considered risk factors for hepatitis C, fall into the 
category of willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (2010).  Service connection for any disability, 
including hepatitis C, which developed secondary to such forms of 
willful misconduct is barred as a matter of law.  Thus, even if 
the Veteran could show that he contracted hepatitis C through in-
service heroin and cocaine use, he would be precluded from 
obtaining service connection on that basis.

The Veteran underwent a VA examination in January 2008.  He 
reported using intravenous drugs in service as well as exposure 
to unprotected sex.  He further reported getting a tattoo in 
service.  The examiner briefly noted that the history provided by 
the Veteran could not be verified by the claims file and as such, 
a definitive answer as to whether the Veteran's hepatitis C began 
in service could not be rendered.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on a Veteran's claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 
C.F.R. § 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a 
VA examination).

In light of the evidence of in-service and post-service hepatitis 
C risk factors, it remains unclear to the Board whether the 
Veteran's currently diagnosed disability is related to his 
reported in-service exposure to unsterilized air gun vaccination 
devices, treatment for numerous cuts and bruises as well as 
cellulitis of the left thumb, unprotected sex, and tattoos, or 
any other aspect of his military service that does not constitute 
willful misconduct.  Accordingly, the Board finds that a VA 
examination and etiological opinion is needed to fairly decide 
the merits of his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination with 
a physician with appropriate expertise to 
ascertain the approximate date of onset of 
his hepatitis C and the manner in which he 
likely contracted the disease.  The claims 
folder and a copy of this remand should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should also obtain a detailed 
history of the Veteran's risk factors, 
including high-risk sexual activity, 
cocaine abuse, and possible IV drug use.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner should provide a rationale for 
any opinion expressed and reconcile it with 
all pertinent evidence of record, including 
the Veteran's testimony with respect to 
contracting hepatitis C through 
unsterilized air gun vaccinations; 
treatment for a left thumb infection; 
coming in contact with blood, body fluids 
and waste while assisting wounded soldiers; 
sharing toothbrushes and razors; and having 
unprotected sex during service.  The 
Veteran acknowledged having a tattoo prior 
to service.  He also acknowledged the use 
of intravenous drugs during service.   

The VA examiner's opinion should 
specifically address the following 
questions: 

a)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed hepatitis C 
is related to in-service exposure to air 
gun vaccinations?

b)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed hepatitis C 
is related to in-service treatment for 
numerous cuts and bruises as well as a 
cellulitis infection of his left thumb, 
unprotected sex, unsterilized tattooing 
needles, or any other aspect of his 
military service?

c)  Is more likely than not (greater than 
50 percent probability) that the Veteran 
acquired hepatitis C through intranasal 
cocaine, intravenous heroin, other illicit 
drug use, or alcohol abuse?   

2.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

